ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowed because the prior art made of record does not teach a charge control system for a vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-11, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
the power storage device being adapted to be externally charged with electric power from an outside of the vehicle, and adapted to be charged with electric power generated by a generator that is driven with driving force from an internal combustion engine, the charge control system comprising:
a user detector configured to determine whether a user is present within a predetermined range relative to the vehicle; and
a vehicle electronic control unit configured to permit the power storage device to be charged with electric power generated by the generator, in addition to the electric power from the outside of the vehicle, during external charging, when the user detector determines that the user is present within the predetermined range, the vehicle electronic control unit being configured to inhibit power generation by the generator during external charging when the user detector determines that the user is not present within the predetermined range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851